UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1891


BARBARA L. COMBS,

                    Plaintiff - Appellant,

             v.

U.S. BANK NATIONAL ASSOCIATION, as Trustee for JP ALT 2006-SI;
SURETY TRUSTEES, LLC, as substitute Trustee,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-00545-LO-JFA)


Submitted: February 28, 2018                                      Decided: March 9, 2018


Before WILKINSON, KING, and AGEE, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellant. Andrew B. Pittman, Allison Melton, TROUTMAN
SANDERS LLP, Virginia Beach, Virginia; Abby K. Moynihan, MCCABE,
WEISBERG & CONWAY, LLC, Laurel, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Barbara L. Combs seeks to appeal the district court’s order dismissing, without

prejudice, Count One of her civil complaint, and dismissing the remainder of the

complaint with prejudice. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-47 (1949). The district court stated that the identified deficiencies in Count One of

Combs’ complaint may be remedied through the filing of an amended complaint with

additional factual details supporting the claim. Therefore, we conclude that the order

Combs seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015);

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).

         Accordingly, we grant Appellees’ motion to dismiss, dismiss the appeal for lack of

jurisdiction, and remand the case to the district court with instructions to allow Combs to

file an amended complaint as to Count One. * We dispense with oral argument because




         *
         Any challenge to the district court’s dismissal of Counts Two and Three may be
made following a final order on Combs’ amended complaint, if she files one. We leave
to the district court whether to consolidate Combs’ later-filed complaint, No. 1:17-00872-
LO-IDD, with any amended complaint in this case, or whether to follow some other
course of action as to No. 1:17-00872-LO-IDD.


                                             2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.


                                                                        DISMISSED AND
                                                                           REMANDED




                                            3